

CURTISS-WRIGHT CORPORATION
RETIREMENT BENEFITS RESTORATION PLAN
As Amended and Restated effective January 1, 2009


SECOND INSTRUMENT OF AMENDMENT


Recitals:


1.
Curtiss-Wright Corporation (the “Company”) has heretofore adopted the
Curtiss-Wright Corporation Retirement Benefits Restoration Plan (the “Plan”) and
has caused the Plan to be amended and restated in its entirety, effective as of
January 1, 2009.

2.
Subsequent to the most recent amendment of the Plan, the Company has decided to
amend the Plan for the following reasons:

a.
To reflect that the joint and 66-2/3% survivor annuity has been eliminated as an
optional form of payment for Curtiss-Wright participants; and



b.
To provide for a default form of payment in the case of a Curtiss-Wright
participant who previously elected to receive benefits in the form of the joint
and 66-2/3% survivor annuity, but fails to make a valid election of a different
annuity form of payment before his or her benefit commencement date.



3.
Article IX(a) of the Plan permits the Board of Directors of the Company to amend
the Plan, by written instrument, at any time and from time to time.

4.
The Board of Directors has delegated to the Curtiss-Wright Corporation
Administrative Committee the authority to adopt amendments that do not
materially increase the costs of the Plan.

Amendment to the Plan:
For the reasons set forth in the Recitals to this Instrument of Amendment, the
Plan is hereby amended, effective as of July 1, 2012, in the following respects.
1.
Article VII(c) is amended by adding the following sentence at the end of this
paragraph:

Notwithstanding the foregoing, effective for benefit commencement dates on or
after July 1, 2012, a C‑W Participant may not elect to receive benefits in the
form of a joint and 66‑2/3% survivor annuity, including the option to receive
one-half of the benefit in the form of a joint and 66-2/3% survivor annuity and
one-half in the form of a lump sum payment.
2.
Article VII(d) is amended by adding the following sentence at the end of this
paragraph:




--------------------------------------------------------------------------------



In the event a C‑W Participant elects to receive benefits in the form of a
66‑2/3% joint and survivor annuity before July 1, 2012, and fails to make a
valid election of a different form of annuity before his or her benefit
commencement date, the Participant shall be
deemed to have elected payment in the form of a single life annuity if the
Participant is unmarried, or in the form of a joint and 50% survivor annuity
with his or her spouse as contingent annuity, if the Participant is married.
Except to the extent amended by this Instrument of Amendment, the Plan shall
remain in full force and effect.
IN WITNESS WHEREOF, this amendment has been executed on this ____ day of
_________________, 2012.




 
 
Curtiss-Wright Corporation
 
 
 
Administrative Committee
 
 
 
 
 
By:
 
 
 
 
 
 
 
Date:
 
 
 




